ALLOWABILITY NOTICE
Claims 1-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/7/2019, 11/30/2020 and 7/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements has been considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Sakamoto et al. (US 3654557 A), Mgrdechian et al. (US 20050174975 A1), Honda et al. (JP 2005275436 A), Burr (US 7177594 B2), Kaal (US 20110113149 A1), Trotter et al. (US 20120173881 A1), Kermoian et al. (US 20130097562 A1), Kermoian et al. (EP 2584458 A1), Bian et al. (CN 104252669 A), Tsfaty et al. (US 20150131539 A1), Thakur (US 20150302533 A1), Sadeghpour (US 20150310568 A1), Stathacopoulos et al. (US 20160255163 A1), Kamini et al. (US 9867050 B1), Chang et al. (US 9918213 B2), Gurievsky et al. (WO 2018069912 A1), Huang (CN 108270917 A), Zhu et al. (CN 108964787 A), Xu et al. (CN 111901788 A), Noor et al. ("TrustBook: Web of Trust Based Relationship Establishment in Online Social Networks," 2013 11th International Conference on Frontiers of Information Technology, 2013, pp. 223-228, doi: 10.1109/FIT.2013.48) and Li et al. ("Secure Friend Discovery Based on Encounter History in Mobile Social Networks," 2014 International Conference on Identification, Information and Knowledge in the Internet of Things, 2014, pp. 280-285, doi: 10.1109/IIKI.2014.64), do not alone or in combination teach the recited features of independent claims 1, 9 and 17. For example, the invention requires the first user to receive two ultrasonic signals at two different frequencies – one containing the information that constitutes a second user’s contact information and the other containing a key indicator. The key indicator is used to select a contact number, i.e. phone or mobile number, from the contact list at the first user and the contact number is used as the decryption key. These features along with the other recited features of independent claims 1, 9 and 17 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        August 12, 2022